 Case 5:20-cv-00768-TJH-PVC Document 208 Filed 07/14/20 Page 1 of 2 Page ID #:4943



 1

 2

 3

 4

 5

 6

 7

 8                   United States District Court
 9                   Central District of California
10                        Western Division
11

12    KELVIN HERNANDEZ ROMAN, et al.,                   ED CV 20-00768 TJH (PVCx)
13                       Petitioners-Plaintiffs,
14          v.
                                                                    Order
15    CHAD F. WOLF, et al.,
16                       Defendants-Respondents.
17

18         The Court has reviewed the bail applications filed on July 9, 10, and 13, and
19   identified various deficiencies and issues that appeared in several of the applications:
20

21         1.     The bail applications do not contain a copy each class member’s Form A.
22                The Court expects all bail applications filed hereafter to include a copy of
23                the Form A completed by the respective class member. For a few of the
24                applications previously filed, Respondents’ opposition included an
25                argument that the class member failed to submit a completed Form A. For
26                the previously filed bail applications where Respondents did not raise such
27                an objection, the Court will assume that the class member did submit a
28                Form A, unless Respondents advise the Court otherwise by 4:00 p.m.

                                                                         Order – Page 1 of 2
 Case 5:20-cv-00768-TJH-PVC Document 208 Filed 07/14/20 Page 2 of 2 Page ID #:4944



 1                today. Further, the Court expects Plaintffs’ counsel to telephonically
 2                confirm each class member’s proposed living and transportation
 3                arrangements.
 4         2.     Henceforth, if a bail application does not include a fully completed and
 5                signed Form A, or if additional information needs to be conveyed to the
 6                Court, the additional information shall be submitted by way of a
 7                declaration that is based on personal knowledge or other foundational
 8                facts, and signed under penalty of perjury. Any factual statements made
 9                in a bail application that are unsupported by a Form A or an adequate
10                declaration will not be considered by the Court.
11         3.     Other than for a class member’s medical conditions listed by Respondents
12                on their spreadsheets, class members shall submit medical records to
13                substantiate their asserted medical conditions.
14

15         The Court will issue orders identifying specific deficiencies in previously filed
16   bail applications.
17

18         To assist the Court in dealing with the logistics of this case, Plaintiffs shall:
19         1.     Sort their daily summary charts by docket number; and
20         2.     Include in their charts and applications a brief description of all crimes in
21                the criminal history sections, in addition to the statutory cite.
22

23   IT IS SO ORDERED.
24

25   Date: July 14, 2020
26                                               __________________________________
27                                                      Terry J. Hatter, Jr.
28
                                                 Senior United States District Judge


                                                                          Order – Page 2 of 2
